Citation Nr: 0934258	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left ear 
disorder, to include residuals of a modified endaural radical 
mastoidectomy and hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and cousin


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the benefits sought on appeal.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board hearing at the RO in July 2009.

At the outset, the Board acknowledges that the RO 
characterized the issues on appeal as whether new and 
material evidence had been submitted to reopen claims for 
residuals of a modified endaural radical mastoidectomy 
(claimed as bilateral hearing loss) and a duodenal ulcer, 
status post partial gastrectomy (claimed as partial stomach 
loss).  The record reflects that these claims were initially 
denied in a May 1956 RO decision that was affirmed by a June 
1958 Board decision, which became final.  Significantly, 
however, the Veteran is now contending different legal bases 
for service connection than existed at the time of Board's 
prior denial of his claims.  The provisions discussed below - 
specifically, 38 C.F.R. § 3.304(b), which governs presumption 
of soundness in direct service connection claims, 38 C.F.R. 
§ 3.303(b), which establishes a presumption of service 
connection (rebuttable only by "clearly attributable 
intercurrent causes") for certain chronic diseases that are 
manifest during service and then again "at any later date," 
and 38 U.S.C.A. § 1154, which contemplates the consideration 
to be accorded time, place, and circumstances, of service in 
weighing service connection claims - were not in effect at 
that time of the prior Board decision.  These changes in the 
law essentially represent new bases for entitlement and, 
therefore, the Board finds that the Veteran's claims for 
right and left ear and stomach disorders are more 
appropriately treated as new claims.  Spencer v. Brown, 4 
Vet. App. 283, 288-89 (1993).  

Additionally, the evidence of record shows that, while the 
Veteran's claimed left ear disorder encompasses both 
residuals of a modified endaural radical mastoidectomy and 
hearing loss, his claimed right ear disorder pertains only to 
hearing loss.  Therefore, the Board has rephrased what was 
formerly a single issue for a bilateral ear disorder as 
separate claims of entitlement to service connection, as 
indicated on the title page.  

As a final introductory matter, the Board observes that, 
during the pendency of this appeal, the Veteran filed a 
notice of disagreement with regard to the denial of his claim 
for service connection for posttraumatic stress disorder 
(PTSD).  The RO thereafter readjudicated the PTSD claim in a 
July 2009 statement of the case.  However, as the Veteran has 
not filed a timely substantive appeal as to this issue, it 
has not been perfected for appellate review and is not 
currently before the Board.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for right ear hearing loss is 
addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is at least in 
equipoise as to whether the Veteran's left ear disorder was 
caused or aggravated (permanently worsened) by acoustic 
trauma and/or left ear otitis media incurred in service.

2.  The preponderance of the evidence is at least in 
equipoise as to whether the Veteran's stomach disorder was 
caused or aggravated (permanently worsened) in service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the 
Veteran, the criteria for service connection for a left ear 
disorder is met.  38 U.S.C.A. §§ 1110, 5107 (West 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).

2.  Resolving the benefit of the doubt in favor of the 
Veteran, the criteria for service connection for a stomach 
disorder is met.  38 U.S.C.A. §§ 1110, 5107 (West 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b) (2008).

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the normal progress of the disease. 38 
C.F.R. § 3.306 (2008).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that 38 C.F.R. § 3.303(b) establishes a 
presumption of service connection (rebuttable only by 
"clearly attributable intercurrent causes") for certain 
chronic diseases that are manifest during service and then 
again "at any later date, however remote."  38 C.F.R. §§ 
3.309(a), 3.384, Groves v. Peake, 524 F.3d 1306, 1909 (Fed. 
Cir. 2008) (holding that when a chronic disease is identified 
in service and at any time after service, service connection 
will be granted without the need for nexus evidence).  
Additionally, the Board observes that service connection for 
some disorders, including hearing loss and duodenal peptic 
ulcers, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008). 

The Board recognizes that the Veteran's service personnel and 
treatment records in this case have been determined to be 
largely unavailable.  The RO requested the Veteran's complete 
service records from the National Personnel Records Center 
(NPRC).  However, an October 2008 response from the NPRC 
indicated that the bulk of the Veteran's service records 
could not be found and were presumed destroyed in a fire in 
1973.  In November 2008, the RO issued a formal finding on 
the unavailability of the Veteran's records.  

When a Veteran's records have been determined to have been 
destroyed, or are missing, VA has a heightened obligation to 
explain its findings and conclusions and to carefully 
consider the benefit of the doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  There is a heightened obligation 
for VA to assist the Veteran in the development of his claim 
and to provide reasons or bases for any adverse decision 
rendered without these records.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. 
App. 401 (1991) (holding that the heightened duty to assist a 
Veteran in developing facts pertaining to his claim in a case 
in which service medical records are presumed destroyed 
includes the obligation to search for alternative medical 
records).  The reduced evidentiary burden, however, only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The Veteran contends that his current left ear disorder and 
stomach disorder are related to his period of active service 
and that service connection is therefore warranted.  Those 
claims will be examined in turn.


Left Ear Disorder

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The Veteran, in written statements and testimony before the 
Board, asserts that his left ear disorder was caused or 
aggravated by in-service acoustic trauma, specifically the 
rifle fire and antiaircraft machine gun noise to which he was 
exposed during active duty.  Alternatively, he contends that 
this disability is related to the otitis media for which he 
was treated in service.  

In support of his claim, the Veteran has submitted a February 
2008 statement from another former service member, with whom 
he underwent basic training and anti-aircraft artillery 
training at Fort Jackson, South Carolina, and Fort Bliss, 
Texas.  In that written statement, the fellow service member 
indicated that, throughout their period of basic and advanced 
training, he and the Veteran were exposed to "extreme 
amounts of noise" from rifles, machine and artillery guns, 
and aircraft engines.   

As noted above, service personnel records, which the Board 
would generally consider in assessing whether the Veteran was 
exposed to in-service noise exposure, have been determined to 
be largely unavailable, and therefore there is a heightened 
obligation to carefully consider the benefit of the doubt 
rule.  See Cuevas, O'Hare.  Given that the Veteran and his 
fellow service member have submitted credible lay statements 
alleging that he was exposed to high levels of weapon and 
aircraft engine noise during basic and anti-aircraft 
artillery training, and in the absence of any evidence to the 
contrary, the Board concedes exposure to acoustic trauma in 
service as consistent with the circumstances of the Veteran's 
service.  38 U.S.C.A. § 1154(a) (West 2002).  While this 
supports the Veteran's contention of the incurrence of 
hearing loss in service, however, there still needs to be a 
medical nexus linking a current disability to the in-service 
injury.

The Veteran's available service treatment records reveal that 
he was hospitalized on multiple occasions in August and 
September 1951 because of fluid draining from his left ear 
and diagnosed with suppurative otitis media of the left ear, 
with associated chronic mastoiditis.  It was noted that the 
Veteran had been previously treated in service for left ear 
drainage in February and March 1951.  

Additionally, the Veteran told service medical providers in 
September 1951 that he had experienced intermittent draining 
of his left ear since he was five years old; however, he 
denied having any ear problems for at least one year prior to 
his entry into service.  Significantly, the Veteran's service 
entrance examination and service treatment records dated in 
February and March 1951 are unavailable and there is no 
clinical evidence of record of a preexisting left ear 
condition.  

Subsequent service treatment records show that in October 
1951, the Veteran was again hospitalized for left ear 
problems.  He was given a whisper voice test on which he 
scored 15/15 bilaterally, which was considered normal.  In 
addition, the Veteran was afforded an audiogram, which 
yielded the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
25
LEFT
30
25
25
25
30

Parenthetically, the Board notes that, prior to November 
1967, service department audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  The above audiological 
findings have been converted to the ISO standard.

The results of the above audiogram were determined to be 
"normal" by in-service treatment provider.  However, a 
separate audiogram administered that month showed more 
significant hearing loss: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
10
0
0
LEFT
35
30
20
25
30

The above results depict left ear hearing loss that meets the 
VA criteria for a disability.  38 C.F.R. §  3.385 (2008).  

The Veteran's service treatment records thereafter show that 
he was referred to an Army Medical Board, which recommended 
separation from service because of a preexisting left ear 
condition with associated hearing loss.  On examination prior 
to his separation from service in December 1951, the Veteran 
was diagnosed with chronic otitis media of the left ear and 
perforation of the left tympanic membrane.  He was 
administered an additional whisper voice test, which was 
negative for any hearing problems.  However, the Board notes 
that this technique for assessing hearing did not include 
audiometric data and therefore was an inherently subjective, 
and less reliable, indicator of hearing loss than the prior 
in-service audiogram.  

While the Veteran now maintains that he sought private 
treatment for chronic ear problems shortly after his 
discharge from service, records from the facility that 
reportedly treated him have been determined to be 
unavailable.  However, in a statement dated in August 1955, 
the Veteran's private physician indicated that he had treated 
the Veteran for left ear drainage since October 1954 and had 
performed a radical left mastoidectomy in November of that 
year.  Additionally, the private physician stated that, on a 
November 1954 audiogram, the Veteran had demonstrated "15 
decibel average hearing loss" in his left ear, with slight 
loss in his right ear.  Despite also noting that the Veteran 
had reported a "history of a draining left ear off an on 
since age 5," that physician indicated that he himself had 
only treated the Veteran after his separation from service.  

On VA examination in May 1956, the Veteran was found to have 
some sclerosis in his left mastoid attributable to an old 
infection as well as "2 cm bone defect adjacent to the 
antrum which has the appearance of a surgical defect."  
Subsequent post-service medical record show additional 
complaints and treatment for left ear drainage, hearing loss, 
and related symptoms.  

The Board acknowledges that the Veteran told service 
treatment providers and his post-service private physician 
that he had experienced left ear drainage on an intermittent 
basis since childhood.  Indeed, the Veteran's statements in 
this regard led the Army Medical Board to conclude that the 
Veteran's left ear disorder preexisted service.  Those 
statements also served as the basis for the final prior 
denial of the Veteran's service connection claim.  However, 
since that prior Board decision, the United States Court of 
Veterans Claims (Court) has found that, under 38 C.F.R. § 
3.304(b)(1), a Veteran's history alone does not constitute a 
notation for purposes of the presumption.  That is to say, 
the Court has ruled on multiple occasions that lay statements 
by a Veteran concerning a preexisting condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).  

In this case, the Veteran's prior lay statements are the only 
evidence of record suggesting that his left ear disorder 
might have preexisted service.  Indeed, as noted above, his 
service entrance examination is unavailable and there are no 
prior clinical findings of a preexisting disability.  
Therefore, the Board finds that the evidence of record does 
not clearly and unmistakably show that the Veteran's left ear 
disorder existed prior to service. Wagner.  Accordingly, the 
presumption of soundness is not rebutted and the theory of 
service connection due to the aggravation of a preexisting 
disability is not for application in this case.  38 U.S.C.A. 
§§ 1111 1153 38 C.F.R. § 3.306.

The Board now turns to the question of whether service 
connection is warranted for a left ear disorder that did not 
exist prior to service.  As noted above, no medical opinion 
as to etiology is necessary to grant service connection where 
a chronic disease is shown in service and the same chronic 
disease subsequently manifests at a later date.  38 C.F.R. 
§ 3.303(b); Groves.

The Board recognizes that the Veteran's December 1951 
separation examination did not contain any clinical findings 
of hearing loss.  Nevertheless, given the objective evidence 
of chronic left ear disorder (otitis media with accompanying 
hearing loss) shown in service and post-service, beginning in 
October and November 1954, the Board concludes that service 
connection is warranted.  Id.  Accordingly, resolving all 
reasonable doubt in favor of the Veteran, the Veteran's claim 
for service connection for a left ear disorder is granted.  
38 C.F.R. § 3.102.

Stomach Disorder

Private medical records reveal that the Veteran was treated 
for complaints of a "sick stomach" in 1950, prior to his 
period of active service.  However, no diagnosis of a stomach 
disorder was rendered at that time.  Moreover, there is no 
evidence of record indicating that any gastrointestinal 
abnormalities were noted at the time of the Veteran's entry 
into service. Thus, the Board finds that there is no clear 
and unmistakable evidence that conclusively establishes that 
a stomach disorder existed prior to service such as to rebut 
the presumption of soundness.  38 U.S.C.A. §§ 1111, 1132; 
Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The Veteran now asserts that he developed a stomach disorder 
due to stress while serving overseas in Japan and Korea.  He 
also maintains that he was treated in service for stomach 
pains and diagnosed with an ulcerated stomach and 
"crystallized kidneys due to the water that they put [in] 
purification tablets."

Service treatment records are negative for any complaints or 
clinical findings of stomach problems; however, as noted 
above, several of those service treatment records have been 
determined to be unavailable, and thus a reduced evidentiary 
burden applies to the question of service incurrence.  See, 
e.g., Brock.

Post-service medical records show that in May 1952, less than 
six months after leaving service, the Veteran sought 
treatment for a "nervous stomach."  Over the next several 
months, he was treated on multiple occasions for gastric and 
abdominal pain and related gastrointestinal symptoms.  

In a letter dated February 1956, the Veteran's private 
physician indicated that he had diagnosed the Veteran with a 
perforated peptic ulcer and performed surgery to treat that 
condition in March 1955.  The private physician further 
stated that the Veteran continued to experience symptoms of a 
peptic ulcer and remained on a modified diet, adding that he 
was "likely to have stomach trouble the rest of his life."  

The Veteran was afforded a VA gastrointestinal examination in 
May 1956, which revealed a "moderately deformed duodenal 
bulb," but no active areas of ulceration or other 
abnormalities of the stomach or esophagus.  

The record thereafter shows that in March 1957, the Veteran's 
parents submitted a written statement indicating that their 
son "never had trouble with his stomach before entering the 
Army," but that "after being discharged in December 1951, 
and shortly thereafter going back to work he started 
complaining with pains in the stomach."  In April 1957, a 
physician affiliated with the Veteran's civilian employer 
stated that he had been treated intermittently since 
September 1952 for upper abdominal pain, gas, and 
indigestion.  The following month, the private physician who 
had surgically treated the Veteran's peptic ulcer in March 
1955 indicated that, following his surgery,  the Veteran 
continued to experience persistent stomach pain, which led 
him to undergo a sub-total gastric resection in February 
1957.  Subsequent medical records and lay statements reflect 
ongoing treatment for gastrointestinal problems.

After a careful review of the evidence, the Board finds that 
the Veteran's post-service private and VA medical records 
demonstrate that his stomach disorder manifested to a 
compensable degree within a year of the Veteran's discharge 
from service in December 1951 and that service connection is 
therefore warranted on a presumptive basis.  See 38 C.F.R. § 
3.309(a) (2008).  In addition, the Board finds that the 
statements of this Veteran and his parents are consistent, 
credible, and probative as to continuity of symptomatology of 
a stomach disorder since his period of active service.

In sum, while cognizant of the lack of evidence of in-service 
treatment for a stomach disorder, the Board finds that, 
overall, the balance of positive and negative evidence is at 
the very least in relative equipoise.  The Veteran is 
entitled to the "benefit of the doubt" when there is an 
approximate balance of positive and negative evidence (i.e., 
where the evidence supports the claim or is in relative 
equipoise, the appellant prevails). 38 U.S.C.A. 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Indeed, 
as noted above, when at least a portion of the Veteran's 
service treatment records are lost or missing, VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule."  See, e.g., Cuevas.  
Accordingly, resolving all doubt in favor of the Veteran, the 
Board concludes that service connection for a stomach 
disorder is warranted.


ORDER

Service connection for a left ear disorder is granted.

Service connection for a stomach disorder is granted.


REMAND

Further development is necessary prior to the disposition of 
the Veteran's claim for service connection for right ear 
hearing loss.

The Veteran contends that the same in-service acoustic trauma 
(weapon and aircraft engine noise) that caused or aggravated 
his left ear hearing loss also is responsible for his current 
right ear hearing loss.  While his service treatment records 
show complaints and clinical findings of hearing loss and 
other disorders involving the left ear, however, those 
records are negative for any showing of right ear problems.  
As noted above, the in-service audiograms conducted in 
October 1951 did not show right ear hearing loss that was 
considered disabling by VA standards.  38 C.F.R. § 3.385 
(2008).  Additionally, no right ear hearing loss was shown on 
the whisper voice tests administered in October and December 
1951.

Post-service records indicate that, on private audiological 
examination in November 1954, the Veteran was noted to have 
slight right ear hearing loss.  However, no audiometric data 
was provided.  The record thereafter shows that the Veteran 
has continued to complain of hearing loss and related 
problems in both ears.  In this regard, the Board observes 
that the Veteran has described symptoms consistent with right 
ear hearing loss and that he is certainly competent to report 
on symptoms that he has experienced.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

Although the Veteran underwent a VA examination in May 1956 
that yielded clinical findings pertaining to his left ear 
disorder, he has not yet been afforded a VA examination that 
specifically addresses whether he has any right ear hearing 
loss that was caused or aggravated by in-service acoustic 
trauma or any other aspect of his active duty.  In light of 
this, the Board finds that a remand for an examination is 
necessary in order to fairly decide the merits of his claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  That 
examination, moreover, should specifically consider the 
clinical findings of slight right ear hearing loss dated 
shortly after the Veteran's discharge as well as his own 
statements regarding a continuity of symptomatology since 
service.

In addition, the Board is required to consider all theories 
of entitlement raised either by the claimant or by the 
evidence of record as part of the non-adversarial 
administrative adjudication process.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  Given the similarity of 
facts surrounding the alleged onset of the Veteran's left ear 
disorder, for which service connection has been established, 
above, and his claimed right ear hearing loss, as well as his 
statements suggesting a relationship between those two 
disabilities, the Board finds that, based on the record, VA 
must consider whether service connection for right ear 
hearing loss is warranted as secondary to his service-
connected left ear disorder.  Accordingly, the Board finds 
that, on remand, a VA examiner should provide an opinion as 
to whether or not the Veteran has right ear hearing loss that 
is related to his service-connected left ear disorder.

Finally, as this claim is being remanded, all recent VA 
treatment record should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.) :

1.  Make arrangements to obtain the 
Veteran's complete VA treatment records 
dated since April 2009.

2.  After the above records have been 
obtained, the Veteran should be scheduled 
for a VA audiology examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

The testing to determine the current 
severity of the Veteran's right ear 
hearing loss should include the use of 
controlled speech discrimination 
(Maryland CNC) and a puretone 
audiometry test.  

The examiner should provide an opinion on 
the following: 

a)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any current right ear 
hearing loss had its onset during active 
service or is related to any in-service 
disease or injury, including noise 
exposure or treatment for conductive 
hearing loss and related bilateral ear 
problems.

b)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any current right ear loss 
was caused or aggravated by the Veteran's 
service-connected left ear disorder.  

A rationale for any opinion expressed 
should be provided.

3.  Finally, readjudicate the Veteran's 
claim for service connection for right 
ear hearing loss.  If any aspect of the 
decision remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


